Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15-16 & 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (Pub. No.: US 2021/0134339 A1). 

Regarding Claim 15, Song et al. discloses a semiconductor device, comprising: 									a first metal interconnection and a second metal interconnection on a substrate (Par. 0091 (together with Par. 0064); Fig. 18 – first metal interconnection comprising conductive via 126C (directly below SOT layer 15 and the one on the left-side) and second metal interconnection comprising conductive via 126C (directly below SOT layer 15 and the one on the right-side); 		a first inter-metal dielectric (IMD) layer around the first metal interconnection and the second metal interconnection (Par. 0091 (together with Par. 0105); Fig. 18 – first inter-metal dielectric (IMD) layer 124C); 									a channel layer on the first IMD layer, the first metal interconnection, and the second metal interconnection (Par. 0091 (together with Par. 0026); Fig. 18 – channel layer 15 (spin orbit torque (SOT) layer)); 											a magnetic tunneling junction (MTJ) on the channel layer (Par. 0091 (together with Par. 0026); Fig. 18 –  magnetic tunneling junction (MTJ) structure 100); and 					a stop layer around the channel layer, wherein the channel layer and the stop layer are made of different materials (Par. 0031, 0091; 0122, Fig. 18 – dielectric layer 128D could be considered as the stop layer; channel layer 15 potentially comprises of heavy metals).

Regarding Claim 16, Song et al., as applied to claim 15, discloses the semiconductor device, wherein the MTJ comprises: 						a free layer on the channel layer (Par. 0026, 0091; Figs. 1 & 18 – free layer 20); 			a barrier layer on the free layer (Par. 0026, 0091; Figs. 1 & 18 – barrier layer 30); and 		a pinned layer on the barrier layer (Par. 0026, 0091; Figs. 1 & 18 – pinned layer 40).

Regarding Claim 18, Song et al., as applied to claim 15, discloses the semiconductor device, wherein top surfaces of the channel layer and the stop layer are coplanar (Fig. 18). 

Regarding Claim 19, Song et al., as applied to claim 15, discloses the semiconductor device, further comprising: 							a cap layer on the channel layer and the stop layer and adjacent to the MTJ (Par. 0091, 0122; Fig. 18 –  a part of the dielectric layer 124D that is directly above the channel layer and on a part of the stop layer closest to the channel layer and around the immediate vicinity of the MTJ layer could be considered, under BRI, as the cap layer); 							a second IMD layer around the cap layer (Par. 0091, 0122; Fig. 18 –  the rest of the  dielectric layer 124D that surrounds the cap layer could be considered as the second IMD layer); and 													a third metal interconnection on the MTJ, the cap layer, and the second IMD layer (Par. 0064-0065, 0091, 0122; Fig. 18  –.third metal interconnection comprising conductive via 126E & conductive line130F)  

Regarding Claim 20, Song et al., as applied to claim 15, discloses the semiconductor device, wherein the channel layer comprises metal (Par. 0031).

Response to Arguments
Applicants’ arguments filed on 05/05/2022 have been fully considered but they are moot because of the new grounds of rejection necessitated by amendments made to the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


05/14/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812